DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,273,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,273,068 contain every element of claim 2-13 of the instant application.
Regarding claim 11, U.S. Patent No. 10,273,068 claims a package comprising: an outer film layer comprising an outer die cut, wherein the outer die cut defines a peripheral edge of a peelable flap portion of the package; and an inner film layer laminated to the outer film layer and comprising an inner die cut, wherein the inner die cut defines a location of an opening of the package and is formed inwardly of the outer die cut, wherein the inner die cut comprises a first cross-directional cut line; first and second longitudinal cut lines extending continuously lengthwise from opposite ends of the first cross-directional cut line, respectively; and a second cross-directional cut line, opposite the first cross-directional cut line, connecting the first and second longitudinal cut lines and extending away from the first cross-directional cut line, wherein the second cross-directional cut line has a non-zero first radius of curvature and a non-zero radius of curvature at a juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line (claims 1 and 13), which meets the recitation “the second cross-directional cut line has multiple non-zero radii of curvature between its juncture with the first and second longitudinal cut lines”.  As discussed above, U.S. Patent No. 10,273,068 claims a non-zero radius of curvature at a juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line (claims 1 and 13), which meets the recitation “the second cross-directional cut line has a non-zero additional radius of curvature at the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line”.  U.S. Patent No. 10,273,068 further claims the second radius of curvature is between approximately 0.125-inch and approximately 0.75-inch and is smaller than the first radius of curvature (claims 1 and 13), which meets the recitation “wherein the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cut line with the first and second longitudinal cut lines.”  U.S. Patent No. 10,273,068 claims a mid-section of the second cross-directional cut line is disposed further from a midpoint of the peelable flap portion than the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line is disposed from a midpoint of each of the first and second longitudinal cut lines (claim 5), which meets the recitation “wherein the inner die cut has only one axis of symmetry”.
Regarding claim 2, U.S. Patent No. 10,273,068 claims the first cross-directional cut line, the first longitudinal cut line, the second longitudinal cut line, and the second cross-directional cut line form a closed shape (claim 2).
Regarding claim 3, U.S. Patent No. 10,273,068 claims the first cross-directional cut line of the inner die cut comprises at least one package integrity feature (claim 3), which meets the recitation “the first cross-directional cut line of the inner die cut is interrupted by at least one package integrity feature.”
Regarding claim 4, U.S. Patent No. 10,273,068 claims the outer die cut and the inner die cut are formed using a rotary die cutting blade (claim 4), which implies a structure that meets the recitation “the first cross-directional cut line of the inner die cut is discontinuous.”
Regarding claim 5, U.S. Patent No. 10,273,068 claims the outer die cut includes at least one package integrity feature (claim 6).
Regarding claim 6, U.S. Patent No. 10,273,068 claims the peelable flap portion is configured to be pulled back to reveal an opening into the package (claim 7).
Regarding claim 7, U.S. Patent No. 10,273,068 claims the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back (claim 8).
Regarding claim 8, U.S. Patent No. 10,273,068 claims the first and second longitudinal cut lines are straight lines (claim 9).
Regarding claim 9, U.S. Patent No. 10,273,068 claims a first radius of curvature of the multiple non-zero radii of curvature is located at the midsection of the second cross-directional cut line (claim 11).
Regarding claim 10, U.S. Patent No. 10,273,068 claims the first radius of curvature is located at the portion of the second cross-directional cut line closest to the longitudinal axis of the package (claim 12).
Regarding claim 12, U.S. Patent No. 10,273,068 claims a mid-section of the second cross- directional cut line is disposed further from a midpoint of the peelable flap portion than the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line is disposed from a midpoint of each of the first and second longitudinal cut lines (claim 5).
Regarding claim 13, U.S. Patent No. 10,273,068 further claims the second radius of curvature is between approximately 0.125-inch and approximately 0.75-inch and is smaller than the first radius of curvature (claims 1 and 13), which meets the structure implied by the recitation “the multiple non-zero radii and the additional radii of curvature are selected so that the first and second longitudinal cut lines and the second cross-directional cut line are non-elliptical.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional radius of curvature being smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cut line with the first and second longitudinal cut lines (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that applicant’s Fig. 4 only depicts the additional radii of curvature (R2) being smaller than a single, non-zero radius of curvature (R1) instead of the additional radii of curvature (R2) being smaller than each of the multiple non-zero radii of curvature, as claimed.  In the event applicant considers the claimed “multiple non-zero radii of curvature” comprises the single radius of curvature (R1) and radii of curvature (R2), Fig. 4 fails to show “additional” radii of curvature distinct from the multiple non-zero radii of curvature (R1, R2), as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the second cross-directional cut line has multiple non-zero-radii of curvature between its juncture with the first and second longitudinal cut lines”.  Claim 11 further recites “non-zero additional radius of curvature at the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line”.  The relationship between the “non-zero additional radius of curvature” and the “multiple non-zero-radii of curvature” is unclear, since the “non-zero additional radius of curvature” and the “multiple non-zero-radii of curvature” are both claimed as being located at a juncture with the first and second longitudinal cut lines.  For examination, the “non-zero additional radius of curvature” will be considered as part of the “multiple non-zero-radii of curvature”

In claim 11, considering the “non-zero additional radius of curvature” as part of the “multiple non-zero-radii of curvature”, as discussed above, contradicts the recitation “the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature”, since a “non-zero additional radius of curvature” of the “multiple non-zero-radii of curvature” can’t be smaller than itself.
	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2012/0048857 to Bando and Patent Application Publication No. 2011/0058755 to Guibert.
Regarding claim 11, Bando discloses a  package comprising: an outer film layer (110) comprising an outer die cut, wherein the outer cut (112, which meets the structure implied by the product-by-process term “die cut”) defines a peripheral edge of a peelable flap portion (113) of the package; and an inner film layer (130) laminated to the outer film layer and comprising an inner cut (132, which meets the structure implied by the product-by-process term “die cut”), wherein the inner cut defines a location of an opening (132a) of the package and is formed inwardly of the outer cut (Fig. 1); the inner cut (132) comprises a first cross-directional cut line, first and second longitudinal cut lines extending continuously lengthwise from opposite ends of the first cross-directional cut line, respectively (Fig. 1); and a second cross-directional cut line opposite the first cross-directional cut line connecting the first and second longitudinal cut lines (Fig. 1).  
However, Bando does not disclose the second cross-directional cut line having multiple non-zero radius of curvature between its juncture with the first and second longitudinal cut lines, and a non-zero second radius of curvature at the juncture of each of the first and second longitudinal cut lines wherein the second cross-directional cut line has a non-zero additional radius of curvature at the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line, wherein the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cutline with the first and second longitudinal cut lines.  Guibert teaches that it is known in the art to define an opening (14) with a second cross-directional line having multiple non-zero radius of curvature between its juncture with first and second longitudinal lines, wherein the second cross-directional cut line has non-zero additional radius of curvature at  the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line, and the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cut line with of the first and second longitudinal cut lines (Figs. 1-4) in an analogous package.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define the shape of the opening (132a) with a second cross-directional line having multiple non-zero radius of curvature between its juncture with first and second longitudinal lines, wherein the second cross-directional cut line has non-zero additional radius of curvature at  the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line, and the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cut line with of the first and second longitudinal cut lines in the Bando package, as in Guibert, in order to make it possible to peel off the flap portion without damaging the appearance and the shape of the package layer comprising the opening.
Regarding claim 2, Bando discloses the first cross-directional cut line, the first longitudinal cut line, the second longitudinal cut line, and the second cross-directional cut line form a closed shape.
Regarding claim 3, Bando discloses the cut (132) may be formed by perforations or a partly cut-off line (paragraph [0064]), which meets the structure implied by the recitation “the first cross-directional cut line of the inner die cut is interrupted by at least one package integrity feature.”
Regarding claim 4, Bando discloses the cut (132) may be formed by perforations or a partly cut-off line (paragraph [0064]), which meets the recitation “the first cross-directional cut line of the inner die cut is discontinuous.”
Regarding claim 5, Bando discloses cut (112) may be formed by holes (perforations) formed at certain intervals or a partly cut-off line (partly kept uncut; paragraph [0053]), which meets the structure implied by the recitation “the outer die cut includes at least one package integrity feature.”
Regarding claim 6, Bando discloses the peelable flap portion (113) is configured to be pulled back to reveal an opening into the package (Fig. 2).
Regarding claim 7, Bando discloses the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back (Figs. 2 and 6).
Regarding claim 8, Bando discloses the first and second longitudinal cut lines are straight lines (Fig. 1).
Regarding claim 9, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitation “the first radius of curvature is located at the midsection of the second cross-directional cut line.”
Regarding claim 10, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitation “the first radius of curvature is located at the portion of the second cross-directional cut line closest to the longitudinal axis of the package.”
Regarding claim 12, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitation “wherein the inner die cut has only one axis of symmetry” and “wherein a mid-section of the second cross-directional cut line is disposed further from a midpoint of the peelable flap portion than the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line is disposed from a midpoint of each of the first and second longitudinal cut lines.”
Regarding claim 13, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitation “wherein the multiple non-zero radii and the additional radii of curvature are selected so that the first and second longitudinal cut lines and the second cross-directional cut line are non-elliptical.”

Response to Arguments
Applicant’s arguments with respect to claims 2-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734